                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

PAUL R. CONFORTI,

                       Plaintiff,                       CASE NO. 20-CV-349

HUMANA CARESOURCE,
ABC INSURANCE COMPANY,

                      Involuntary Plaintiffs,

v.

CITY OF FRANKLIN,
OFFICER CHRISTOPHER RYDELSKI,
OFFICE GARY WALLACE,
LEAGUE OF WISCONSIN MUNICIPALITIES
MUTUAL INSURANCE,

                       Defendants.


                            AFFIDAVIT OF REMZY D. BITAR


STATE OF WISCONSIN            :
                              : ss
WAUKESHA COUNTY               :

       REMZY D. BITAR, being first duly sworn on oath, deposes and states as follows:

       1.     I am an adult resident of the State of Wisconsin and make this Affidavit on

personal information and belief.

       2.     I am one of the attorneys representing City of Franklin, Officer Christopher

Rydelski, Officer Gary Wallace and League of Wisconsin Municipalities Mutual Insurance

(“Defendants”) in the above-captioned matter and I make this declaration in support of the

Notice of Removal.




                                                1

            Case 2:20-cv-00349-LA Filed 03/03/20 Page 1 of 2 Document 3
       3.      Plaintiff filed the Summons and Complaint against the Defendants in Milwaukee

County Circuit Court on January 28, 2020. A true and correct copy of the Complaint is attached

hereto as Exhibit A.

       4.      On today’s date, the Defendants filed their Answer and Affirmative Defenses in

the Circuit Court of Milwaukee County, Wisconsin, and served all parties who appeared in Case

No. 20-CV-758. A true and correct copy of the Answer and Affirmative Defenses is attached

hereto as Exhibit B.

       5.      All Defendants have consented to removal.

                                           Pursuant to 28 U.S.C. Sec. 1746 I certify under
                                           penalty of perjury that the foregoing is true and
                                           correct to the best of my knowledge. Executed on
                                           the 3rd day of March, 2020.


                                           BY: s/ Remzy D. Bitar    .
                                           REMZY D. BITAR




                                          2
            Case 2:20-cv-00349-LA Filed 03/03/20 Page 2 of 2 Document 3
